DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in reply to amendment filed on February 04, 2022. Claims 1-6, 11 and 16 have been amended, claims 7-8 have been canceled and new claim new claim 21 has been added. Claims 1-6 and 9-21 are pending. 

Response to Arguments
Applicant's arguments filed on February 04, 2022 have been fully considered but they are not persuasive. Applicant argues that the prior art on record does not teach receiving an access request for a control platform, the control platform being one of a plurality of control platforms accessible to the computing device, the access request including requested action to be performed using the control platform; compare a user identity included in the access request with user access credentials for the control platform; in response to the user identity matching the user access credentials for the control platform access the control platform based on the received access request to perform the requested action.
Examiner would point out that, Toth et al. US 2020/0184050 A1 teaches receiving an access request for a control platform, the control platform being one of a plurality of control platforms accessible to the computing device, the access request including requested action to be performed using the control platform (i.e., receiving authentication request to access account portal computing platform, paragraphs 0035-0037 and 0101); comparing a user identity included in the access request with user access credentials for the control platform (i.e., authenticating based on the authentication credentials, paragraph 0101); in response to the user identity matching the user access credentials for the control platform access the control platform based on the received access request to perform the requested action (i.e., allowing access to the account portal computing platform, paragraphs 0035-0037 and 0101); transmit access description information (i.e., captured activity data) based on the action performed with the control platform [paragraph 0101]. Examiner would further point out that the prior art on record teaches the claim limitations and therefore the rejection is respectfully maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-11 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toth et al. US 2020/0184050 A1 [hereinafter Toth].

As per claim 1, Toth teaches a computing device, comprising: 
a processing resource [fig 1b]; and 
a memory resource storing non-transitory machine-readable instructions to cause the processing resource to: 
receive an access request for a control platform, the control platform being one of a plurality of control platforms accessible to the computing device, the access request including requested action to be performed using the control platform (i.e., receiving authentication request to access account portal computing platform, paragraphs 0035-0037 and 0101); 
compare a user identity included in the access request with user access credentials for the control platform (i.e., authenticating based on the authentication credentials, paragraph 0101); 
in response to the user identity matching the user access credentials for the control platform access the control platform based on the received access request to perform the requested action (i.e., allowing access to the account portal computing platform, paragraphs 0035-0037 and 0101);
transmit access description information (i.e., captured activity data) based on the action performed with the control platform [paragraph 0101].

	As per claim 11, Toth teaches a non-transitory computer readable medium storing instructions executable by a processing resource to cause the processing resource to: 
receive an access request for a control platform, the control platform being one of a plurality of control platforms accessible to a computing device, the access request including a requested action to be performed using the control platform (i.e., receiving authentication request to access account portal computing platform, paragraphs 0035-0037 and 0101); 
compare a user identity included in the access request with user access credentials for the control platform [paragraph 0101]; 
access the control platform to perform the requested action based on: 
the user identity matching the user access credentials for the control platform [paragraph 0101]; and
 the received access request [paragraph 0101]; and 
transmit access description information (i.e., captured activity data) based on the action performed with the control platform [paragraph 0101].

As per claim 2, Toth further teaches the device further including instructions to cause the processing resource to access the control platform via a plugin for the control platform [paragraphs 0037 and 0049].
As per claim 3, Toth teaches the device wherein: the plugin is a plugin among a plurality of plugins and each plugin of the plurality of plugins corresponds to a control platform of the plurality of control platforms [paragraphs 0037 and 0049]. 
As per claim 4, Toth teaches the device, including instructions to cause the processing resource to access the control platform via a webhook for the control platform [paragraphs 0037 and 0049]. 
As per claim 5, Toth teaches the device wherein: the webhook is a webhook among a plurality of webhooks; and each webhook of the plurality of webhooks corresponds to a respective control platform of the plurality of control platforms [paragraphs 0037 and 0049]. 
As per claim 6, Toth teaches the device, wherein the access request includes specification the control platform among the plurality of control platforms to which the action is to be performed [paragraphs 0035 and 0036]. 
As per claim 9, Toth teaches the device, including instructions to cause the processing resource to store the access description information in a database [paragraph 0101]. 
As per claim 10, Toth teaches the device, including instructions to cause the processing resource to access the stored access description information in the database in response to the computing device receiving a further access request that is a same request as the access request [paragraph 0101]. 
As per claim 11, Toth teaches the device, further including instructions to cause the processing resource to: receive a second access request for a second control platform of the plurality of control platforms, the second access request including a second requested action to be performed using the second access control platform [paragraphs 0067-0070]; compare a user included in the second access request with user access credentials for the second control platform, the user identity included in the second access request being a same user identity as included in the access request [paragraphs 0067-0070]; in response to the user identity matching the user access credentials for the second control platform, access the second control platform based on the received second access request to perform the second requested action [paragraphs 0067-0070]; and transmit access description information based on action performed with the second control platform [paragraphs 0067-0070]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. US 2020/0184050 A1 [hereinafter Toth] in view of Kryzhonvsky et al. US 2020/0201625 A1 [hereinafter Kryzhanovsky].

As per claim 16, Toth teaches a method, comprising: 
receiving, by a computing device from a user computing device, an access request for a control platform of a plurality of control platforms accessible to the computing device, wherein the access request includes a requested action to be performed using the control platform (i.e., receiving authentication request to access account portal computing platform, paragraphs 0035-0037 and 0101);
comparing, by the computing device, a user identity included in the access request with user access credentials for the control platform [paragraph 0101]; 
accessing, by the computing device, the control platform via a plugin to perform the requested action based on: 
the user identity matching the user access credentials for the control platform [paragraph 0101]; and 
the received access request [paragraph 0101]; and 
transmitting, by the computing device, access description information based on the action performed with the control platform [paragraph 0101]. Toth is silent on the control platform being a source or version control platform. 
In the same field of endeavor, Sryzhonvsky teaches a system comprising a plurality of control platforms wherein the control platform is at least one of a source control platform and a version control platform [paragraph 0062-0064]. It would have been obvious to one having ordinary skill in the art before the filing date of the application to employ the teachings of Sryzhonvsky within the system of Toth in order to efficiently control and manage different version of a source code.  

As per claims 12-15, Toth teaches a control platform as indicated above. In the same field of endeavor, Sryzhonvsky teaches a system comprising a plurality of control platforms wherein the control platform is at least one of a source control platform, a version control platform, a public and private version control platform [paragraph 0062-0064]. It would have been obvious to one having ordinary skill in the art before the filing date of the application to employ the teachings of Sryzhonvsky within the system of Toth in order to efficiently control and manage different version of a source code.  

As per claim 17, Toth further teaches the method wherein the method includes receiving, by the computing device, the access request via an application programming interface (API) [paragraphs 0037 and 0049]. 
As per claim 18, Toth further teaches the method wherein the method includes receiving, by the computing device, the access request via a command received by a user interface of a user computing device [paragraphs 0035, 0037 and 0101]. 
As per claim 19, Toth further teaches the method wherein accessing the control platform via the plugin includes performing, by the computing device, a create, read, update, or delete (CRUD) operation [paragraphs 0037, 0049 and 0101]. 
As per claim 20, Toth further teaches the method wherein performing a CRUD operation includes at least one of: showing activities of the control platform; creating a change request; getting a status of the change request; deleting a change request; and updating a change request [paragraphs 0037, 0049 and 0101]. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435